office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postu-142456-07 uilc date date to benjamin a de luna associate area_counsel - jacksonville large mid-size business cc lm rfph jax from christopher f kane chief branch office of associate chief_counsel income_tax and accounting cc ita subject sec_447 suspense accounts and net_operating_loss carryovers taxpayer ----------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ---------------------------------------------------------------------------------------- ----------------------------------------------------------- year -------------------------------------------- -------------------------------------------- -------------------------------------------- -------------------------------------------- ----------------- ----------------- ----------------- ----------------- --------------- ----------------- ----------------- ------------ year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh postu-142456-07 issue if a taxpayer carries forward a net_operating_loss nol into a taxable_year how should the taxpayer compute the reduction in its sec_447 suspense_account and the amount of nol absorbed pursuant to sec_172 with respect to that taxable_year conclusion in the years at issue taxpayer incorrectly calculated its nol absorption under sec_172 under sec_172 taxable_income as computed for purposes of the nol absorption calculation is computed without regard to nol deductions attributable to the loss_year or any year thereafter thus in the present case taxable_income as computed for purposes of the nol absorption calculation includes an amount pursuant to sec_447 however in accordance with the overall purpose and legislative intent of sec_447 taxpayer is permitted to reduce the suspense_account to the extent the sec_447 amount effectively increases taxable_income as computed for purposes of the nol absorption calculation in sec_172 and decreases a nol_carryover to a succeeding year facts taxpayer is a c_corporation engaged_in_the_business_of_farming it is a family_corporation as that term is defined in sec_447 taxpayer initially used the cash_receipts_and_disbursements_method of accounting prior to taxpayer was required by sec_447 to change from the cash_receipts_and_disbursements_method of accounting to the accrual_method of accounting at that time taxpayer established a suspense_account under sec_447 in lieu of taking into account adjustments under sec_481 as reported by taxpayer the sec_447 suspense_account balance at the end of year was dollar_figurea taxpayer incurred nols in years prior to year taxpayer carried forward an aggregate nol of dollar_figureb from prior years into year for year taxpayer reported taxable_income of dollar_figurec before considering its nol deduction for purposes of computing the reduction in its sec_447 suspense_account taxpayer took a nol deduction of dollar_figurec and calculated it had zero taxable_income for year consequently taxpayer did not reduce its sec_447 suspense_account for year and did not include any amount from the suspense_account in gross_income for year for purposes of computing the amount of nol absorbed pursuant to sec_172 for year taxpayer took into account the nol deduction in making the determination that the nol was not absorbed by any amount from the sec_447 suspense_account taxpayer carried forward a nol of dollar_figured into year postu-142456-07 for year taxpayer reported taxable_income of dollar_figuree before considering its nol deduction for purposes of computing the reduction in its sec_447 suspense_account taxpayer entirely offset the dollar_figuree with its nol carryovers from prior years resulting in zero taxable_income for year consequently taxpayer did not reduce its sec_447 suspense_account for year and did not include any amount from the suspense_account in gross_income for year for purposes of computing the amount of nol absorbed pursuant to sec_172 for year taxpayer took into account the nol deduction in making the determination that the nol was not absorbed by any amount from the sec_447 suspense_account taxpayer carried forward a nol of dollar_figuref into year law and analysis sec_447 of the code provides as follows b phaseout of existing suspense accounts - i in general -each suspense_account under this subsection shall be reduced but not below zero for each taxable_year beginning after date by an amount equal to the lesser of- i the applicable_portion of such account or ii percent of the taxable_income of the corporation for the taxable_year or if the corporation has no taxable_income for such year the amount of any net_operating_loss as defined in sec_172 for such taxable_year for purposes of the preceding sentence the amount of taxable_income and net_operating_loss shall be determined without regard to this paragraph ii coordination with other reductions -the amount of the applicable_portion for any taxable_year shall be reduced but not below zero by the amount of any reduction required for such taxable_year under any other provision of this subsection iv sic inclusion in income -any reduction in a suspense_account under this paragraph shall be included in gross_income for the taxable_year of the reduction sec_447 provides that for purposes of sec_447 the term applicable_portion means for any taxable_year the amount which would ratably reduce the amount in the account after taking into account prior reductions to zero over the period consisting of such taxable_year and the remaining taxable years in such first taxable years postu-142456-07 sec_172 allows a net_operating_loss_deduction equal to the aggregate of the net_operating_loss carryovers and net_operating_loss carrybacks to a taxable_year sec_172 defines a net_operating_loss as the excess of deductions permitted by chapter over the gross_income certain modifications set forth in sec_172 are taken into account in computing a nol for example sec_172 provides that no nol deduction shall be allowed when determining the nol under sec_172 and the regulations thereunder once the amount of a nol is determined the nol is carried back or carried over in accordance with the rules of sec_172 the amount carried back or carried over to a taxable_year results in a nol deduction in the year of the carryback or carryover sec_172 and require generally that a nol for any taxable_year first be carried back to each of the previous taxable years and if unabsorbed by the income in those years carried forward to each of the taxable years following the taxable_year of such loss finally under sec_172 the entire amount of the nol for any taxable_year must be carried to the earliest of the taxable years to which such loss may be carried after a nol is carried back or forward to a year the taxpayer must calculate the amount of the nol absorbed in the carryback carryover year and consequently the amount of the nol that remains to be used in succeeding taxable years sec_172 of the code and sec_1_172-5 of the income_tax regulations set forth the rules for calculating the absorption sec_172 provides that after a nol is carried back or forward to a year the portion of the nol available for use in succeeding taxable years is the excess if any of the amount of such loss over the sum of the taxable_income with certain modifications for individuals and reits for each of the prior taxable years to which such loss may be carried for this purpose the taxable_income for such prior years is computed without regard to nol deductions attributable to the loss_year or any year thereafter see sec_172 and sec_1_172-5 in summary sec_172 and sec_1_172-5 set forth explicit rules for calculating the amount of a nol absorbed in a carryback carryover year and consequently the amount of the nol that remains to be used in succeeding taxable years further there is no special provision under sec_172 or the regulations for making any adjustment concerning sec_447 suspense accounts when calculating absorption taxable_income in the present case taxpayer incurred nols in prior years that are available as nol carryovers to year and year the nols fully offset taxpayer’s taxable_income in year and year ie taxpayer’s taxable_income is reduced to dollar_figure with its nol deductions and thus taxpayer did not include any amount from its sec_447 suspense_account in taxable_income however under the nol absorption_rules taxpayer will have to include a sec_447 suspense_account amount in its sec_172 taxable_income taxable_income for absorption purposes because there is no language in sec_172 or sec_1_172-5 that allows the exclusion of the sec_447 suspense_account from taxable_income for this purpose consequently the amount of the nol that is absorbed will be increased by the sec_447 amount included in taxable_income for absorption purposes postu-142456-07 thus lowering the nol available for carryover to succeeding years with no corresponding reduction of the sec_447 suspense_account this disparity in treatment would result in the taxpayer being taxed twice on the sec_447 suspense_account amount that reduced the nol available for carryover sec_170 was enacted to prevent a situation very similar to that faced by taxpayer in the present case for taxpayers with both nol carryovers and charitable_contribution deductions sec_170 which keeps taxpayers from obtaining an undue double benefit provides that a charitable_contribution carryover is reduced to the extent that a charitable_contribution amount reduces taxable_income as computed for purposes of the second sentence of sec_172 ie absorption taxable_income and increases a nol_carryover to a succeeding year for example assume a corporation in y1 has taxable_income of dollar_figure before taking into account its nol deduction and its charitable_contribution_deduction assume also the taxpayer has a nol_carryover to y1 of dollar_figure and a charitable_contribution of dollar_figure in y1 the taxpayer has dollar_figure taxable_income for y1 as a result of its nol_carryover because its nol_carryover exceeded its taxable_income prior to taking the charitable deduction into account the taxpayer cannot deduct the charitable deduction under sec_170 in y1 for absorption purposes the taxpayer’s taxable_income is dollar_figure dollar_figure less dollar_figure charitable_contribution dollar_figure contribution limited to of income which results in a nol_carryover to y2 of dollar_figure dollar_figure less dollar_figure if not for sec_170 the taxpayer would be able to carryover to y2 all dollar_figure of its charitable deduction sec_170 requires the taxpayer to reduce its charitable_contribution carryover by dollar_figure the amount of the carryover that reduced sec_172 taxable_income for absorption purposes and increased the nol_carryover to y2 see also revrul_76_145 1976_1_cb_68 treatment similar to that provided by sec_170 would alleviate the double_taxation that the taxpayer in this case would experience thus to prevent an undue double_taxation a taxpayer should reduce its sec_447 suspense_account without increasing taxable_income to the extent that a sec_447 suspense_account amount is included in sec_172 taxable_income absorption taxable_income and the inclusion of the sec_447 amount causes a reduction of the amount of nol that is carried over to succeeding years in applying this treatment taxpayer will have an aggregate nol carryforward from prior years to year of dollar_figureg and a corresponding reduction in its sec_447 suspense_account of dollar_figureh our position is in accord with the overall intent of sec_447 which was to require a measured recognition of existing suspense accounts furthermore the legislative_history indicates that the purpose of the specific provision at issue -- sec_447 - - was to provide further deferral of income_recognition from a suspense_account in situations where an increased tax obligation would cause liquidity concerns for a corporation the legislative_history of sec_447 provides the following postu-142456-07 t he committee recognizes that requiring the recognition of previously established suspense accounts may impose liquidity concerns upon some farm corporations thus the committee provides an extended period over which existing suspense accounts must be restored to income and provides further deferral where the corporation has insufficient income for the year h_r rep no 105th cong 1st sess s rep no 105th cong 1st sess when a nol is carried forward to reduce taxable_income to dollar_figure in a later year that does not create a situation where there is a liquidity concern with respect to that later year because there is no tax to pay our conclusion is also consistent with the treatment of the suspense_account reduction in earlier years where the amount of the nol greatly exceeded the applicable_portion under sec_447 taxpayer increased its gross_income up to the amount of the applicable_portion to arrive at taxable_income the result is that taxpayer has a reduced nol for the year and decreases its suspense_account balance by the amount that was included in income and that reduced the nol similarly when a nol is carried forward taxpayer’s suspense_account should be reduced if the sec_447 amount effectively increases absorption taxable_income as computed for purposes of the second sentence of sec_172 and decreases a nol_carryover to a succeeding year if you have any further questions please call ------------------ at--------------------
